DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruinsma et al. [US 2006/0138347 A1].

Regarding claim 1, Bruinsma et al. discloses a distance sensor (Figs. 7-12 item 30) for estimating a distance to a surface of an object (W), the distance sensor comprising: 

a MEMS driver that generates an alternating current (ac) driving signal causing the MEMS sensor surface to vibrate (Figs. 7-12, see also paragraph [0101]); 
detector that determines value of a property of a dynamic behavior of the MEMS (paragraph [0091]); and 
a processing device that provides, based on the value of the property, an estimate of an average distance from a measurement of the dampening of the MEMS sensor surface, as a measured distance between the MEMS sensor surface and the surface of the object (paragraphs [0090]-[0116] wherein teaches pressure waves are used to determine a height map).

Regarding claim 2, Bruinsma et al. discloses wherein the property is a frequency with which the MEMS sensor surface vibrates (paragraph [0101]).

Regarding claim 3, Bruinsma et al. discloses wherein the property is an amplitude with which the MEMS sensor surface vibrates (paragraph [0102]).

Regarding claim 4, Bruinsma et al. discloses wherein the property is a quality factor of the MEMS device (paragraphs [0090]-[0116]).

Regarding claim 5, Bruinsma et al. discloses wherein the property is a phase shift between a movement of the MEMS sensor surface and the ac driving signal (paragraph [0102]).

Regarding claim 6, Bruinsma et al. discloses wherein the value of said property is measured with a sensor type taken from the group consisting of: a capacitive sensor, a thermal sensor, an optical sensor, and a piezo resistive sensor (paragraphs [0090]-[0116]).

Regarding claims 7 and 15, Bruinsma et al. discloses an alignment system / method for positioning and/or keeping a first object at a controlled distance with respect to a second object (Figs. 7-12 item 30), the alignment system comprising: 
a distance sensor (30) for estimating a distance to a surface of an object, the distance sensor comprising: a micro electric mechanical system (MEMS) comprising: a MEMS device having a surface (43), denoted as a MEMS sensor surface, arranged opposite the surface of said object (W), and 
a MEMS driver that generates an alternating current (ac) driving signal causing the MEMS sensor surface to vibrate (Figs. 7-12, see also paragraph [0101]); 
a detector that determines a value of a property of a dynamic behavior of the MEMS(paragraph [0091]); and 
a processing device that provides, based on the value of the property, an estimate of an average distance from a measurement of the dampening of the MEMS sensor surface, as a measured distance between the MEMS sensor surface and the surface of the object (paragraphs [0090]-[0116] wherein teaches pressure waves are used to determine a height map); 
an object stage that holds the first object or the second object, wherein a surface of the first object is at a distance over a surface of the second object; an object stage actuator configured to actuate the object stage to vary the distance between the surface of the first object 

Regarding claim 8, Bruinsma et al. discloses wherein the distance sensor is connected to the object stage via a sensor stage, wherein the sensor stage comprises an actuator that variably sets a distance between a surface of the distance sensor and the surface of the first object (as shown in Figs. 1-12).

Regarding claims 9 and 16, Bruinsma et al. discloses wherein the controller calibrates a distance between the MEMS sensor surface and the surface of the first object (as shown in Figs. 7-12).

Regarding claims 10 and 17, Bruinsma et al. discloses comprising at least two distance sensors that each measure a distance between a respective MEMS sensor surface and different parts of the surface of the second object (as shown in Figs. 7-12).

Regarding claims 11 and 18, Bruinsma et al. discloses wherein the alignment system comprises one or more object stage actuators that each control respective distances between the first object and the different parts of the surface of the second object (as shown in Figs. 7-12).

Regarding claims 12 and 19, Bruinsma et al. discloses comprising an approach stage that positions the first object with respect to the second object, wherein a plurality of object stage actuators are disposed between the object stage and the approach stage (as shown in Figs. 7-12).

Regarding claims 13 and 20, Bruinsma et al. discloses wherein the object stage holds the first object MEMS sensor surface over the surface of the second object (as shown in Figs. 7-12).

Regarding claims 14 and 21, Bruinsma et al. discloses wherein the distance between the first object and the second object is less than a hundred nanometers (paragraphs [0090]-[0116]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEORAM PERSAUD/Primary Examiner, Art Unit 2882